 

Exhibit 10.98

 

ACQUISITION AGREEMENT

 

This agreement is signed by the following parties on October 25, 2019.

 

Buyer: IDEANOMICS, INC.

 

Address: 55 Broadway, 19th Floor, New York, NY 10022

 

Shareholder A: TREE MOVEMENT MALAYSIA SDN. BHD. (1160152-X)

 

Address: No. 8 Jalan Taming Jaya 1, Taman Taming Jaya, Balakong , 43300 Cheras,
Selangor, Malaysia.

 

Shareholder B: GADING SARI HOLDINGS SDN. BHD. (206808-H)

 

Address: B 172, 2nd Floor, Jalan Lim Hoe Lek, 25200 Kuantan, Pahang, Malaysia.

 

Shareholder C: DATO’ MAJID MANJIT BIN ABDULLAH, a natural person of Malaysia.

 

Address: No. 3, Jalan Se 2, Sunway Eastwood @ Equine Park, 43300 Seri Kembangan,
Selangor, Malaysia.

 

Shareholder A, Shareholder B, and Shareholder C are collectively referred to as
the “Shareholders” and each individually as a “Shareholder”.

 

The Buyer and the Shareholders above are collectively referred to as the
“Parties”, each referred to as a “Party”.

 

Whereas:

 

1.The Buyer is a company established and valid under the laws of Nevada, United
States. It is quoted on the Nasdaq Stock Market, an American stock exchange,
under the ticker symbol IDEX. As at the date of signature, the total number of
outstanding common shares of the Buyer is 131,446,071 common shares and
7,000,000 preferred shares.

 

2.As at the date of signature, the Shareholders hold 100 shares in the Target
Company, representing 100 percent of shares issued by the target company. The
shareholding structure of the Shareholder and the Target Company is in Exhibit
C.

 

3.The Target Company is a company established and valid under the laws of
Malaysia. As at the date of signature, the total number of shares issued by the
Target Company is 100, all of which are held directly by the Shareholders.

 

4.The Buyer intends to acquire the Shares of the Target Company from the
Shareholders at the price and on the terms and subject to the conditions set
forth below. The Shareholders intend to sell the Shares of the Target Company to
the Buyer at the price and on the terms and subject to the conditions set forth
below.

 



 

 

 

NOW THEREFORE, in consideration of the representation, warranties and
commitments set forth herein, the Parties agree as follows:

 

1.Definition   

1.1.Words underlined in this Agreement, unless otherwise stated, shall have the
meaning referred to in Exhibit A.

 

2.Purchase and Sale of Shares   

2.1.The Buyer shall purchase from the Shareholders 51 shares of the Target
Company (the “Underlying Shares”) and a lease for land rights on a one (1)
square kilometer of land in Malaysia-China Kuantan Industrial Park (MCKIP) for
at least 90 years (the “Purchased Land”).The number of Underlying Shares to be
purchased from each Shareholder are shown in the schedule in Exhibit C. The 51
shares represent 51% of the total number of shares issued by the Target Company.

 

3.Target Company   

3.1.Tree Technologies Sdn. Bhd., Company Registration number (1294851-M).

 

3.2.Registered Address: No. 24C, Jalan 2/137B, Resource Industrial Centre, Jalan
Kelang Lama, 58200 Kuala Lumpur W.P. Kuala Lumpur, Malaysia.

 

3.3.As of the signature date, the Shareholders own 100 shares of the Target
Company, 100% of the Target Shares.

 

4.Transaction Considerations and Payments   

4.1.Subject to the terms and conditions herein, at the Closing, Shareholders
shall sell to Buyer, and Buyer shall purchase from Shareholders all of the
Seller’s right, title, and interest in and to the Underlying Shares and
Purchased Land, free and clear of all encumbrances, for the consideration
specified in Section 4.2.

 

4.2.The aggregate consideration delivered to Shareholder by Buyer in exchange
for the Underlying Shares and Purchased Land shall be as follows:

 

4.2.1.US$870,000 in cash which has been prepaid by Buyer prior to Closing (the
“Cash Consideration”).

 

4.2.2.9,500,000 shares of Buyer’s common stock (the “Stock Consideration”) to be
issued upon closing.

 

4.2.3.Up to $32,000,000 in earnout payments over 3 years (the “Earnout”) as set
forth in, and subject to the adjustments of, Section 4.3.

 

4.3.The Earnout shall be based on Target performance over three 12-month periods
(each an “Earnout Period”). The amount of the Earnout issued to Shareholders
will be determined based on achievement of certain performance metrics as
described in Exhibit B.

 



 

 

 

4.3.1.Each 12-month period shall include four full quarters as defined by
Buyer’s SEC reporting schedule starting with the first full quarter following
Closing Date. The periods are as follows: (i) the first Earnout Period will
begin on the first day of Buyer’s 4th Quarter of 2019 and end on the last day of
Buyer’s 3rd Quarter of 2020 (“Earnout Period One”); (ii) the second Earnout
Period will begin on the first day of Buyer’s 4th Quarter of 2020 and end on the
last day of Buyer’s 3rd Quarter of 2021 (“Earnout Period Two”); and (iii) the
third Earnout Period will begin on the first day of Buyer’s 4th Quarter of 2021
and end on the last day of Buyer’s 3rd Quarter of 2022 (“Earnout Period Three”).

 

4.3.2.Earned Consideration shall be paid in either (i) United States Dollars
(USD) via certified check or wire transfer, or (ii) Buyer’s common stock with
ticker symbol “IDEX” (the “IDEX Stock”), or any combination thereof at the sole
discretion of the Buyer.

 

4.4.Procedures Applicable to Determination of the Earnout:    

4.4.1.On or before the date which is thirty (30) days after the filing of the
Buyer’s final 10-Q, or equivalent for the applicable Earnout Period, the Buyer
shall issue to Shareholder either (i) the Earned Consideration payable in cash
or Buyer’s Common Stock in an amount based on the terms of Section 4.3; or (ii)
a notice to Shareholder that Buyer is requesting an audit of the Target (the
“Audit Notice”). Following the delivery of the Audit Notice, Buyer and its
accountants or representatives shall have sixty (60) days (the “Audit Period”)
to inspect the Target’s books and records during normal business hours at the
Target’s offices, upon reasonable prior notice and solely for purposes
reasonably related to the determination of the Earned Consideration. If Buyer
and Shareholders are unable to agree on the Earned Consideration within thirty
(30) days following the Audit Period, all unresolved disputed items shall be
referred to Deloitte, or other internationally recognized accounting firm as
mutually agreed for dispute resolution. If agreement cannot be reached in 30
days regarding the choice of accounting firm, the issue will be referred to the
Hong Kong International Arbitration Centre as described in Section 17.2.

 

4.4.2.If Buyer elects to make pay the Earned Consideration in IDEX Stock, the
share price used to determine the number of shares to issue will be the trailing
30-day average closing share price as quoted by NASDAQ.

 

4.4.3.Each Earnout Target and Earnout Period is independent of the other Earnout
Periods. Once an Earned Consideration has been determined in accordance with
Sections 4.3 and 4.4.1, there is no further obligation on behalf of the Buyer
for that Earnout Period. The difference between the Maximum Earnout and the
Earned Consideration each year (the “Un-Earned Consideration”) shall be
forfeited by the Shareholders. Shareholders have no rights to Un-Earned
Consideration.

 



 

 

 

4.5.All Earned Consideration shall be allotted separately and effectively
deposited in the bank account designated by the Shareholders.

 

5.Closing   

5.1.Within 30 working days after the closing of this Agreement, the Shareholders
shall transfer the Underlying Shares to the Buyer and complete the registration
of the changes in the Target Company.

 

5.2.Prior to Closing, Target Company shall sign the exclusive sales agreement
listed in Exhibit E with Tree Manufacturing Sdn. Bhd. Any competing
distributorship agreements must be terminated.

 

5.3.Prior to Closing, Target Company shall be assigned Land Use Rights in
accordance with Section 7.5.

 

5.4.The parties shall be obliged to cooperate with the other parties in the
completion of the closing of this section, including but not limited to, the
signing of all documents required, forms and authorizations, and providing the
other parties with proof of delivery, tax payment vouchers, etc.

 

5.5.If, at any time prior to the Closing Date, the Shareholders or the Target
Company violates any of their respective representations and warranties under
this Agreement, the Buyer shall have the right to suspend the closing
immediately.

 

5.6.Each Party agrees that after the completion of the Closing, the Shareholders
collectively shall have the right to nominate two (2) directors to the board of
directors of the Target Company, which shall have no less than 5 total
directors.

 

6.Representations and Warranties of the Target Company   

The Target Company and the Shareholders pledged jointly and severally on the
Signing Date and the Closing Date:

 

6.1.The Target Company is a company established and in existence under the laws
of Malaysia, and has provided to the Buyer a true and complete copy of its
Articles of Association and Company Registration files.

 

6.2.All the shares of the Target Company have been legally registered and all
the issued shares have been paid in full. There are no collateral, pledge or
other rights restrictions on the entire shares of the Target Company and there
is no preferential transfer right or similar rights.

 



 

 

 

6.3.The Target Company legally holds all licenses, filings, and qualifications
required to operate the business as shown in Exhibit 1, and such licenses,
filings, and qualifications shall remain valid on the Signing Day and the
Closing Day.

 

6.4.The business of the Target Company complies with the provisions of all
respective laws, there are no major violations.

 

6.5.The Target Company has submitted to the Buyer its true audited financial
statements (as shown in Exhibit D), which are true, accurate and complete,
without material omissions nor misleading statements.

 

6.6.The Target Company does not have any undisclosed investment or financial
activities.

 

6.7.The Target Company does not have the following circumstances:    

6.7.1.The existence or potential existent risk of dissolution or inability to
operate normally under any applicable laws;

 

6.7.2.Due to any applicable laws, court judgements, government orders, national
policies, and the Articles of Association of the Target Company, the shares of
the Target Company may not be transferred to the Buyer;

 

6.7.3.Have been or may be liable to any person(s) for any payment obligations,
potential obligation to pay, compensate, or similar liabilities which have not
been disclosed to the Buyer;

 

6.7.4.Any guarantee or warranty for others that have not been disclosed to the
Buyer;

 

6.7.5.Any property that has not been disclosed to the Buyer will be frozen,
preserved, or restricted by the government, courts, or regulatory authorities,
or by the rights of a third party;

 

6.7.6.Any injunctions, punishments or fines that have been or will be subject to
orders, decrees, judgements made by any government, court, or regulatory
authority that have not been disclosed to the Buyer;

 

6.7.7.Claims or demands that have been or could be brought by a relevant
authority or any third party against the Target Company that have not been
disclosed to the Buyer.

 

6.8.In addition to the conditions set forth in this Agreement, the Shareholder
can transfer to the Buyer the Underlying Shares, sign, submit any relevant
documents, and fulfill its obligations under this Agreement, without the consent
of any other relevant authority or third party, order, record, license, notice,
statement or registration.

 



 

 

 

6.9.The signature and execution of this Agreement by the Target Company will not
contravene or violate any of the following provisions, nor will it constitute a
breach of contract or breach of any of the following: The company’s Articles of
Association, Certificate of Registration or other similar organizational
documents; any documents, agreements thereof that are binding on them as a
Party; or any law, or judgements, orders, rulings or decrees issued by any
government agency that has jurisdiction over the Target Company or any Target
Company shares or its shareholder or any assets owned by its shareholder.

 

6.10.The Target Company has fully disclosed to the Buyer all documents,
information and data of the Target Company, including but not limited to assets,
liabilities, history, related warrants, business conditions, related parties,
personnel, etc. All documents, data and information provided in connection with
this agreement are true, accurate and valid, and there is no factual or legal
obstacles known or supposed to disclose to the Buyer that affect the signing of
this Agreement.

 

6.11.The Target Company has signed an exclusive sales agreement with Tree
Manufacturing Sdn Bhd and has obtained the exclusive right to sell all the
electric vehicles and electric motorcycles produced by the Tree Manufacturing
Sdn Bhd, the exclusive sales agreement is listed in Exhibit E of this Agreement.

 

7.Representations and Warranties of the Shareholders   

Shareholders jointly and severally undertake on the Signing Date and Closing
Date:

 

7.1.The Shareholders have the legal authority under the laws of Malaysia and
have the full capacity to sign, submit and perform this Agreement.

 

7.2.The Shareholders legitimately own the Target shares, and the equity
interests of the Target Company they hold have been paid in full. The
Shareholder has the right to sell the Target shares.

 

7.3.The signing, submission and execution of this Agreement by the Shareholders
will not contravene or contradict any of the following provisions, nor will it
constitute a breach or contravene any of the following: Any relevant Articles of
Association, business licenses or other similar organizational documents; any
documents, agreements that are binding on them as a party; Or any law, or any
judgement, order, ruling or decree issued by any government department having
jurisdiction over the Shareholder or any assets owned by them.

 

7.4.The Shareholders have obtained all the necessary approvals and
authorizations to sign, submit and fulfill this Agreement.

 

7.5.The Shareholders have obtained a Land Use Right, and have transferred said
Land Use Rights to Target Company, for a period of not less than 90 years to
manufacture all electric powered vehicles and the land is located at Kawasan
Perindustrian Gebeng, Mukim Sungai Land Use Right to the Target. The Land Use
Rights are provided in Exhibit F to this Agreement.

 



 

 



 

  7.6. Tree Manufacturing Sdn. Bhd. has granted the Target Company exclusive
license to distribute electric vehicle products. Tree Movement Malaysia Sdn.
Bhd. is currently the sole holder of the Malaysian electric vehicle
manufacturing license and has assigned the exclusive manufacturing rights to
Tree Manufacturing Sdn Bhd. A copy of said manufacturing license and assignment
are listed in Exhibit G of this Agreement.

 

  7.7. The Shareholders have signed and will sign various contracts with
governments, main bus locomotive factories, motorcycle factories, electric
motorcycle factories, financial leasing companies, banks, financial institutions
and travel agencies, including but not limited to 1) Shareholder and relevant
Malaysian departments’ for the use of new energy vehicle service for the police;
2) Shareholder and relevant Malaysian and ASEAN government departments’ and
private companies to use no less than 60,000 new energy buses and relevant
services for all the individual ASEAN countries; 3) Shareholder will reach
strategy cooperation with relevant government departments in Malaysia and ASEAN
countries (Including but not limited to Ministry of Environmental Protection,
Ministry of Science and Technology, Ministry of Industry); 4) Shareholder and
China Hi-Tech New Energy Auto Co. Ltd. reached corresponding resources
cooperation; 5) Other resources. A complete copy of the aforementioned
cooperation and resources has been submitted to the Buyer, i.e. Exhibit H.

 

8.Commitment of Key Person(s)

 

  Mr. Michael Yap, Dato’ Steven Thor, Datuk Menon and Michelle Khoo commit(s):

 

  8.1. To be employed in the Target Company for at least 48 months after the
Closing Date;

 

  8.2. During the period of office in the Target Company’s and within one year
after leaving the Company, no matter what the circumstances, shall he be
employed or carried on in any manner whatsoever worldwide in any business which
is in direct competition or in conflict of the interest with the business of the
Target Company, i.e., it is impossible to work part-time or full-time with other
employer(s) who operate(s) the same kind of products or provide similar services
or have a competitive relationship with the target company; Nor shall he
establish, invest or hold on his own or in the name of any third party to engage
in any similar enterprise or business unit having any competitive relationship
or conflict of interest with the business of the Target Company, or to engage in
a business which is competitive with the business of the Target Company; And
promise to strictly abide by the trade secrets of the Target Company, do not
divulge the Know-How of the Target Company that he knows or masters.

 

  8.3. Shall not cause others to leave the Target Company for any reason or by
any means (including, but not limited to, persuasion, solicitation, employment)
during and within one year after the expiration of the term of office in the
Target Company. At the same time, the Key Person shall not cooperate in any name
or form with any Key person(s) of the Target trade secrets of the Target
Company, do not divulge the Know-How of the Target Company that he knows or
masters.

 

  8.3. Shall not cause others to leave the Target Company for any reason or by
any means (including, but not limited to, persuasion, solicitation, employment)
during and within one year after the expiration of the term of office in the
Target Company. At the same time, the Key Person shall not cooperate in any name
or form with any Key person(s) of the Target Company who leave(s) the Target
Company during his or her term of office and within one year after the
expiration of his or her term of office or invest in a business that is the same
or competitive with the business, nor an employee(s) of the Target Company who
leave(s) the company during his or her term of office or within one year after
the expiration of his term of office be employed in the same or competitive
business as or to the Target Company.

 

  8.4. During the term of office in the Target Company, may not harm or infringe
on the interests of the Target Company by any illegal means and means (including
but not limited to encroachment, bribery, fraud, theft, misappropriation, etc.)

 



 

 

 

9.Transitional Period Arrangements

 

Shareholder undertakes on the Signing Date and the Closing Date:

 

9.1.The shareholder shall make the Target Company to continue to operate
normally in accordance with its status before the Signing Date.

 

9.2.The Shareholder and its affiliates will continue to perform all the
contracts listed in Exhibit H during the Transition Period and thereafter in
accordance with their usual practices and will actively reclaim the sums
associated with such contracts without prejudice to the interests of the Target
Company.

 

9.3.During the Transition Period, the Target Company shall not set or agree to
any others to set up collateral, pledge, guarantee, warranty, priority, or any
other right or responsibility to restrict Land Use Rights on the Land; nor may
it be allowed to sign or submit any documents to waive or transfer Land Use
Rights, or to sign or submit any documents to shorten the period of Land Use
Rights or reduce the area of Land Use Rights.

 

9.4.During the Transition Period, except with the written consent of Parties,
the Shareholder shall not, nor shall it cause the Target Company to:    

9.4.1.Agree, sign, submit or modify any documents so that the business of the
Target Company cannot operate normally in accordance with its status before the
Signing Date.

 

9.4.2.Terminate, dismiss, or modify the business contract already signed by the
Target Company, or cease the normal performance of the foregoing contract in
accordance with its past status.

  

9.4.3.Give up and waive claims, accounts receivable or any rights of the Target
Company of more than $100,000.

 

9.4.4.Engage in or agree to any act that results in, or will result in, a change
in the number of shares or the amount of share capital of the Target Company.

 

9.4.5.Conduct or agree to a merger or consolidated statement of entities other
than the Target Company and the Buyer.

 

9.4.6.Conduct or agree to the liquidation, dissolution, reorganization, and
bankruptcy of the Target Company.

 



 

 

 

9.5.During the Transition Period, the Target Company can borrow funds, provide
guarantees, provide loans in any single amount of more than $100,000 or in a
cumulative amount of more than $200,000 with the written consent of the Parties.

 

9.6.During the Transition Period, the Target Company shall obtain prior written
consent of the Parties for hiring an employee or consultant whose annual salary
(including compensation) exceeds US$100,000.

 

10.Fees and Taxes

 

10.1.Each Party shall be responsible for its respective tax liabilities and fees
in relation to the signing, submission, execution of this Agreement and their
respective obligations under this Agreement (including but not limited to all
transaction taxes, stamp duty, income tax), and fees (including but not limited
to attorney fees, consultant fees, registration fees). Each party shall be
responsible for the completion of their respective tax declarations relating to
this Agreement.

 

10.2.The parties shall be obliged to cooperate with the other party in its tax
declaration relating to this Agreement, to receive inquiries from the relevant
authorities, and to provide reasonable personnel information, records or books
of account when requested by the competent authorities.

 

11.Termination and Release

 

11.1.This Agreement may be terminated or rescinded by written consent of
Parties.

 

11.2.Within 60 working days after the effective date of this Agreement, the
Shareholder fails to complete the closing as stipulated in Article 5.1 of this
Agreement, the Buyer may terminate this Agreement by written notice to the
Shareholder.

 

11.3.If the closing of the Target Shares is suspended for reasons under Article
5.3 of this Agreement and, within 120 days from the date of the suspension, the
parties are unable to reach agreement through consultation, the buyer may
terminate this Agreement by written notice to the Shareholder.

 



 

 

 



11.4.If any competent court or government agency makes a final, non-appealable
injunction prohibiting the transaction agreed upon in this Agreement, the party
receiving the injunction may terminate this Agreement by written notice to the
other party.

 

11.5.The effect of termination. In the event of termination of this Agreement,
in addition to the obligations set forth in Article 13.4 of this Agreement, each
Party shall use commercially reasonable efforts to restore itself and other
parties to the original state (with the exception of Article 15 in this
Agreement). All documents, materials and other materials relating to the
transactions agreed upon in this Agreement shall be returned to the other Party,
either before or after the signing of this Agreement.

 

12.Default

 

12.1.Any breach of this Agreement constitutes the default of contract and the
defaulting Party shall be liable in full for losses incurred by the defaulting
Party in breach of this Agreement (including attorneys’ fees).

 

12.2.If this Agreement is terminated in accordance with Article 11.2 due to the
reason of the Shareholder, the Shareholder shall pay compensation of US$100,000
to the Buyer.

 

12.3.If this Agreement is terminated in accordance with Article 11.3 due to the
reason of the Shareholder, the Shareholder shall pay compensation of US$100,000
compensation to the Buyer.

 

12.4.From the Date of Closing and thereafter, due to any breach of its
representations or warranties under this Agreement, whereby the Shareholders
cause any losses to the Buyer and the shareholders, directors, employees,
agents, heirs and assignees of the Buyer, the Shareholders shall be fully liable
for any damages (including attorneys’ fees).

 

12.5.From the Date of Closing and thereafter, due to any breach of any
representations or warranties under this Agreement by the Key Personnel, causing
any losses to the Buyer and the shareholder, directors, employees, agents,
successors and assignees of the Buyer, the Shareholder and Key person should be
fully liable for any damages (including attorneys’ fees).

 

12.6.From the Date of Closing and thereafter, the Buyer shall be fully liable
(including attorneys’ fees) for any losses incurred by the Buyer as a result of
any breach by the Buyer of any representations or warranties made under this
Agreement by the Buyer and the shareholders, directors, employees, agents,
successors and assignees of the Buyer.

 

13.Force Majeure

 

13.1.Force majeure. Events that cannot be foreseen, avoided, and overcome,
including, but not limited to, natural disasters, strikes, riots, wars and
applicable laws and policies (including the respective countries or regions of
the parties) and changes in their application. The parties agree that it is also
force majeure if the applicable laws and policies are subject to retroactive
adjustment.

 

 

 





 

13.2.If, due to Force Majeure, any Party is unable to perform or is unable to
fully perform according to this Agreement, such Party shall immediately inform
the other Party of such circumstance in written notice, and within 7 working
days from the date of the occurrence of such circumstance or within 7 working
days from the date of the resumption of communication (whichever is later); and
provide detailed written facts and valid proof that the Agreement cannot be
performed or partially failed, or the reasons for the extension are required. In
accordance with the extent of the impact of the event on the performance of this
agreement, the parties shall decide whether to terminate this Agreement, or
partially waive the responsibility of performing this Agreement, or postpone the
performance of this Agreement.

 

14.Confidentiality

 

14.1.The following information received by the parties as a result of the
signing and performance of this Agreement shall constitute confidential
information and shall be strictly confidential: 1) the terms and conditions
constituting the integrity of this Agreement; 2) negotiations of this Agreement;
3) the subject matter and consideration of this Agreement; 4) the know-hows of
the Parties.

 

14.2.The Parties may disclose confidential information only in the following
circumstances. Otherwise, neither Party may disclose the confidential
information in any way under any conditions:    

14.2.1.Disclosure to its own employees, directors, and professional advisors
with equal confidentiality obligations to the Party involved in the entrustment.

 

14.2.2.Information that is already known to the public for reasons other than
those of the disclosure Party;

 

14.2.3.There is documentary evidence of information that was in possession of
the other Party at the time of disclosure;

 

14.2.4.There is documentary evidence that a third Party has disclosed the
information to the receiving Party and that the third Party is not under a duty
of confidentiality and has the right to make the disclosure.

 

14.2.5.Disclosures to be made in accordance with the laws in force at the time,
or as required by the exchange or government regulatory authorities.

 

14.3.Article 15 of this Agreement shall not be terminated after the termination
or release of this Agreement, and the parties shall continue to perform their
promised obligation of confidentiality until the other parties agree in writing
to their discharge of this obligation, or in fact does not cause any form of
damage to other parties as a result of a violation of this provision.

 



 

 

 

15.Change, Release

 

15.1.Unless otherwise agreed in this Agreement, any modification, addition or
deletion of the contents of this Agreement shall be made by the parties in
writing.

 

15.2.If the Agreement needs to be amended due to the requirements of the
jurisdiction law of the buyer or the rules of the NASDAQ Exchange, the parties
shall, in good faith, do their best to cooperate in the revision of this
Agreement

 

15.3.without affecting the true purpose of the contract.

 

15.4.Unless otherwise agreed in this Agreement, the parties may, by consensus,
terminate this Agreement.

 

16.Notification and Delivery

 

16.1.Unless otherwise provided in this Agreement, any notice or written
communication from any Party in this Agreement shall be sent by personal
delivery, registered mail or express mail (or by equivalent international mail).
All notices and written communications shall be sent to the following addresses
until written notice is given to the other party to this Agreement to change
that address:

 



 

 

 

Buyer Contact: Drew Colvin   Address: 55 Broadway, 19th Floor, New York, NY
10022   Phone: +1 646-859-7682   Email: dcolvin@ideanomics.com Shareholder A
Contact: Dato’ Steven Thor   Address: No. 8, Jalan Taming Jaya 1, Taman Taming
Jaya, Balakong,   Cheras, 43300 Selangor, Malaysia   Phone: +6012 306 2630  
Email: steventhor@treeletrik.com Shareholder B Contact: Dato’ Ahmad Najmi Bin
Abdul Razak   Address: No. 13, Jalan IM 10/4, Bukit Istana, Bandar Indera
Mahkota,   25200 Kuantan, Pahang, Malaysia   Phone: +60 19-231 3813   Email:
najmi.razak@gmail.com Shareholder C Contact: Dato’ Majid Manjit Bin Abdullah  
Address: No. 3, Jalan Se 2, Sunway Eastwood @ Equine Park, 43300   Seri
Kembangan, Selangor, Malaysia.   Phone: +6012 722 2130   Email:
manjitrjcc@gmail.com

 

16.2.If any Party changes its address or other contact information, it shall
give prior written notice to the other.

 

17.Applicable Law, Dispute Resolution

 

17.1.This Agreement is entered into, construed and enforced in accordance with
the internal laws of the State of New York without regard to the principles of
conflicts of laws thereunder.

 

17.2.Any dispute arising out of or in connection with this Agreement shall be
submitted to the Hong Kong International Arbitration Centre for arbitration in
accordance with its arbitration rules in force at that time. The arbitral award
is final and binding on all parties. Arbitration fees and reasonable attorney
fees shall be borne by the losing Party unless otherwise specified.

 

18.Others

 

18.1.This agreement constitutes the entire and exclusive agreement between the
parties with respect to the Target Shares of the transaction. If any oral or
written commitment, understanding, arrangement or agreement between the parties
is inconsistent with this agreement, this Agreement shall prevail.

 

18.2.This Agreement shall enter into force upon completion of the following
conditions:    

18.2.1.Signed by the authorized representatives of the Parties.

 

18.2.3.Approval of the shareholders and directors of the Buyer in accordance
with the procedures prescribed by the NASDAQ Exchange.

 



 

 

 

 

18.3.If any provision of this Agreement is deemed or becomes invalid or
unenforceable, the other provisions and terms of this Agreement will not be
affected.

 

18.4.This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which, taken together, shall constitute one
and the same agreement.

 

18.5.This Agreement has been executed in English. Any translations of this
agreement are for convenience, and if there are discrepancies between the two,
the English version shall prevail.

 

[REMAINDER OF THIS PAGE IS LEFT BLANK]

 



 

 

 

Buyer: IDEANOMICS, INC.                     By: [tm205387d1_ex10-98img003.jpg] 
    Name: Alfred Poor     Title: Chief Executive Officer                  
Target Company: TREE TECHNOLOGIES SDN. BHD. (1294851-M)                   By:
[tm205387d1_ex10-98img002.jpg]     Name: Dato’ Majid Manjit Bin Abdullah    
Title: Director                   Shareholder A: TREE MOVEMENT MALAYSIA SDN.
BHD. (1160152-X)                   By:  [tm205387d1_ex10-98img001.jpg]     Name:
Dato’ Steven Thor     Title: Managing Director                   Shareholder B:
GADING SARI HOLDINGS SDN. BHD. (206808-H)                   By:
[tm205387d1_ex10-98img004.jpg]      Name: Tengku Amir Nasser Ibni Tengku Ibrahim
    Title: Director                   Shareholder C: DATO’ MAJID MANJIT BIN
ABDULLAH                     Signed:  [tm205387d1_ex10-98img002.jpg]     Name:
Dato’ Majid Manjit Bin Abdullah  

 



 

 

 

EXHIBIT A

 

DEFINITIONS

 

TERM DEFINITION Buyer Ideanomics, Inc. Shareholders See Exhibit C Target Company
Tree Technologies Sdn. Bhd. Target Shares 51% shares of the Target Company Cash
Consideration Meaning as stated in Article 4.2 of this Agreement. Stock
Consideration Meaning as stated in Article 4.2 of this Agreement Earned
Consideration The amount of consideration that is to be granted to Shareholders
based on the pro-rata performance towards the Earnout Target described in
Section 4.3 and Exhibit B. Closing Date Date of completion of registration of
change of shareholder of the Target Company Signing Date The date of signature
of the parties set out at the beginning of this agreement. Escrow Account A
stock account designated separately by the Shareholder for receiving the
consideration for the transaction to be allotted by the Buyer. NASDAQ Exchange
National Association of Securities Dealers Automated Quotation Business The
continuing business of the Target Company, included, but not limited to,
marketing and sales, and co-ordination of government relations of electric
vehicle products. Land Use Right   The stockholder undertakes to acquire a land
use right for a period of not less than 90 years in the Kuantan/Malaysia
“Malaysia-China Kuantan Industrial Park (MCKIP)” with an area of 99.9521
Hectares. Key Personnel Michael Yap, Dato’ Steven Thor, Datuk Menon, Michelle
Khoo Transition Period From the date of signing to the date of termination.
Force Majeure Meaning as stated in Article 14.1 of this Agreement Confidential
Information Meaning as stated in Article 15.1 of this Agreement

 



 

 

 



EXHIBIT C

 

SHAREHOLDERS OF TARGET COMPANY

 

Shareholder Pre-Transaction Shares Shares Sold to Buyer Post-Closing   of Target
per this Agreement Ownership in       Target Tree Movement Malaysia Sdn. Bhd. 70
36 34 Gading Sari Holdings Sdn. Bhd. 20 10 10 Dato’ Majid Manjit Bin Abdullah 10
5 5 Ideanomics, Inc. 0 0 51 Total 100 51 100

 



 

 

 

EXHIBIT D

 

TARGET AUDITED FINANCIALS

 

TREE TECHNOLOGIES SDN BHD

 

Balance Sheet As At 31/08/2019

 

   This Year  FIXED ASSETS      Fixed Assets   0.00      0.00         CURRENT
ASSETS      Current Assets   0.00      0.00         CURRENT LIABILITIES     
Loan Due to Tree Manufacturing S/B   2,298.00      2,298.00         NET CURRENT
ASSETS   -2,298.00      -2,298.00         FINANCED BY             CAPITAL     
Ordinary Share Capital   100.00         RETAINED EARNING      PROFIT/(LOSS) 
 -2,398.00      -2,298.00 

 



 

 

 

EXHIBIT E

 

EXCLUSIVE SALES AGREEMENT

 

See Attached.

 



 

 

 

EXHIBIT F

 

LAND USE RIGHTS

 

See Attached.

 



 

 

 

[tm205387d1_ex10-98img005.jpg] 

 

 

 

 

[tm205387d1_ex10-98img006.jpg] 

 

 

 

 

 [tm205387d1_ex10-98img007.jpg]

 

 

 

 

[tm205387d1_ex10-98img008.jpg] 

 

 

 

 

[tm205387d1_ex10-98img009.jpg] 

 

 

 

 

EXHIBIT G

 

TREE MOVEMENT LICENSE AND ASSIGNMENT

 

See Attached.

 



 

 

 

[tm205387d1_ex10-98img010.jpg] 

 

 

 

 

EXHIBIT H

 

CONTRACTS & PIPELINE

 

  A) Concluded Sales

  a. DHL Malaysia – Delivery Bikes Test Order 5 units (Upon completion of
testing, there will be another 500 units order)   b. Sarawak Energy Berhad –
E-Bikes Test Order 14 units (upon conclusion of testing, there will be another
200 unit order)   c. Prolintas (Urban Highway Toll Road Concession) – Patrol
Bikes Test Order 18 units (Upon conclusion of order, there will be another 200
unit order)   d. Municipal Council Ampang – Test order 4 units (Upon completion
of testing, there will be another 100 unit order)   e. IOI City Mall – Patrol
Bikes Test Order 9 units (Upon completion of testing, there will be another 200
unit order)   f. E-Delivery Services – 10,000 units of E-Bikes   g.
E-Hailing/Electric Micro Car – 6,000 Units   h. Food Truck/E-Truck – 3,500 units
  i. Distributor Sales – 138 units   j. Zublin Precast – Patrol Bikes Test order
2 units (upon completion of order, there will be another 50 unit order)

 

  B) Potential Sales

  a. Pos Malaysia (Courier Company) – 7,500 units E-bikes, 500 units Electric
Van   b. GdEx Express – Delivery Bike 500 units   c. Nationwide Courier Services
– Delivery Bike 500 units   d. Citylink Courier Services – Delivery Bike 500
units   e. Malaysia National Co-Operative Society – Delivery Bikes 5,000 units  
f. Asean Co-operative Organization   g. University Islamic Malaysia (IIUM) –
2,000 units   h. Police Malaysia – Patrol Bikes 500 units   i. Malaysia Federal
Ministry – E-Bikes 1,000 units   j. State District Office – E-bikes   k.
Malaysia Municipal Council (total 39) – Patrol Bikes 800 units   l. Malaysia
City Council – Patrol Bikes 350 units   m. McDonalds – Delivery Bikes 500 units
  n. Pizza Hut – Delivery Bikes 2,000 units   o. KFC – Delivery Bikes 3,000
units   p. Melaka Tourism Board – T-Commuter (Electric Micro Truck) – 100 units
  q. IKEA – Electric Micro Trucks 150 units   r. Food Panda – Delivery Bikes
2,000 units   s. Honest Bee – Delivery Bikes 200 units   t. Ministry of
Agriculture – Electric Micro Truck (T-MV7) 50 units   u. Alam Flora – Electric
Micro Truck (T-MV7) 100 units

 

 

 

 

  v. PLUS Highway Concession – 400 units Patrol Bikes   w. Genting Highland –
E-bikes 200 units, Electric Car 200 units   x. Sunway Resort – E-Bikes 500 units
  y. Lazada – Electric Micro Truck 300 units   z. 11th Street – Delivery Bikes
500 units   aa. MBE (Mail Box Express) – Delivery Bikes 5,000 units   bb. Eco
World (Property Developer) – Patrol Bikes 1,000 units

 

  C) Public Transportation / Public Transit 60,000 units

  a. City Transit Buses   b. Inter City Buses   c. Inter States Coaches (Long
Haul)   d. City to Airport Buses   e. City to Federal Administration
(Putrajaya & Cyberjaya)

*We will be making proposal to the government with regards to the electric
buses.

 

  D) MOU

  a. China High-Tech MOU

 

 

 

 

EXHIBIT I

 

CORPORATE CHARTER AND BUSINESS LICENSES

 

See Attached.



 

 

 



[tm205387d1_ex10-98img011.jpg] 

 

 

 